EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on 02/03/2022.

The application has been amended as follows: 

Withdrawn claims 25-36, 38-40, 44 and 45 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 24 and 41-43 is indicated because the prior art of record does not show or fairly suggest a discharing element for discharging substances into a liquid, wherein the discharging element is in the form of a capsule having a capsule casing comprising a closed bottom surface, a top surface, and a closed lateral surface joining the bottom surface and the top surface, the capsule casing is made of a liquid-tight material and has at least one first opening (7) and at least one second opening (8) arranged in the top surface and no openings to the fillable volume arranged in the bottom surface or in the lateral surface as recited in claim s 24 and 42. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/03/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761